Citation Nr: 0922590	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a respiratory 
disorder, claimed as residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Bilateral hearing loss was not manifest in service and 
was not shown for many years thereafter; bilateral hearing 
loss is not related to service. 

3.  Tinnitus was not manifest in service and was not shown 
for many years thereafter; tinnitus is not related to 
service.

4.  The Veteran was exposed to asbestos working in the engine 
room of a ship during active service.

5.  A respiratory disorder, claimed as residuals of asbestos 
exposure, is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  Giving the Veteran the benefit of the doubt, a 
respiratory disorder, claimed as residuals of asbestos 
exposure, was incurred in active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hearing Loss and Tinnitus

In addition to the laws and regulations outlined above, 
service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, which includes 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Additionally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Here, the Veteran claims that his tinnitus and bilateral 
hearing loss were caused by exposure to loud noises while 
working in the engine room of a ship without ear protection.  
Service personnel records indicate that his military 
occupation specialty (MOS) was "Machinist's Mate."  In 
giving due consideration to the places, types, and 
circumstances of his service, noise exposure is conceded.  
See 38 U.S.C.A. § 1154(a).  

Although service treatment records reflect noise exposure, 
the evidence does not show in-service hearing loss or 
tinnitus.  Specifically, the evidence does not reflect 
complaints of, treatment for, or a diagnosis of hearing loss 
or tinnitus while on active duty.  The Veteran's separation 
examination is also absent any record of hearing loss or 
tinnitus.  Therefore, the evidence does not support a finding 
of hearing loss or tinnitus while on active duty service.

Post-service evidence is absent of any complaints of hearing 
loss or tinnitus for many years after discharge.  
Specifically, the Veteran reported to the VA examiner, in 
April 2006 that he was first tested for an ear-related 
disability approximately 15 years prior to the examination, 
dating the onset to 1991.  

The Board notes that he did not complete an authorization and 
consent form in order for VA to request those treatment 
records, even though the RO sent him the form in October 2005 
and specifically asked the Veteran to inform it of any 
relevant records that should be requested.  He also did not 
give the VA examiner the name and address of the person or 
entity that tested him in approximately 1991.  Additionally, 
he also reported to the VA examiner that he experienced 
tinnitus in service but never reported it.  

In April 2006, the Veteran underwent a VA audiological 
examination, which revealed the following: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
50
45
LEFT
15
20
25
50
50

The audiological results are sufficient to establish a 
current bilateral hearing loss disability under 38 C.F.R. 
§ 3.385 because his auditory threshold exceeded the 40-
decibel minimum in at least one of the five relevant 
frequencies, in both ears.  

Even assuming onset of symptoms as early as 1991, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1969) and initial reported symptoms related to 
hearing loss and tinnitus in approximately 1991 (a 22-year 
gap).  As such, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Therefore, the 
weight of the evidence does not support a finding of 
incurrence of hearing loss or tinnitus during service or for 
many years thereafter.

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorders began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect hearing 
loss or tinnitus for more than 2 decades following active 
service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, the Board finds that the Veteran's bilateral hearing 
loss and tinnitus are unrelated to service.  In a June 2006 
VA audiology opinion, the examiner concluded that the 
"[V]eteran's complaint of hearing loss is considered less 
likely as not caused by or a result of military service" and 
further that the "[V]eteran's complaint of tinnitus is 
consider [sic] less likely as not caused by or a result of 
military service."  

The examiner noted that his opinion was based on a review of 
the Veteran's file, an interview with the Veteran regarding 
his post-service recreational and occupational exposure to 
noise, and the April 2006 audiological examination.  It does 
not appear that the VA examiner misstated any facts or failed 
to consider relevant evidence.  For these reasons, the Board 
finds the April 2006 examination and June 2006 opinion to be 
adequate for evaluation purposes. 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the April 2006 VA audiology examination and June 2006 
audiology opinion.  The VA examiner, who is an audiologist, 
conducted a complete review of the case file and provided 
well-supported reasons and bases for finding that the 
Veteran's hearing loss and tinnitus were not related to 
active duty noise exposure.  Moreover, the VA examiner's 
opinion is based on the probability, not just possibility, of 
a causal relationship between the Veteran's current disorders 
and service.  

The Board has also considered the Veteran's statements and 
sworn testimony at his DRO hearing asserting a relationship 
between his hearing loss and tinnitus, and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, hearing loss and tinnitus are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 
2 Vet. App. at 25.  

Since the competent evidence indicates that the Veteran's 
bilateral hearing loss and tinnitus are not related to active 
duty, the criteria to establish a medical nexus for service 
connection has not been met.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection of bilateral hearing loss and tinnitus and 
there is no doubt to be otherwise resolved.  As such, the 
appeals are denied.

Residuals of Asbestos Exposure

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1MR (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph (b) of the M21-1MR 
Part IV, Ch. ii (C)(9) recognizes that inhalation of asbestos 
fibers can produce fibrosis and tumors, interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the larynx and 
pharynx.  Subparagraph (c) points out that persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1MR, Part IV, Ch. ii (C)(9)(d).  An 
asbestos-related disease can develop from brief exposure (as 
little as a month or two) to asbestos or indirectly 
(bystander disease).  M21-1MR, Part IV, Ch. ii (C)(9)(c).  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Ch. ii 
(C)(9)(f).  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Veteran served 
during the Vietnam War but it is a matter of historical 
record that the Navy continued to use asbestos until at least 
the early 1970s. 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court found 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

With these claims, the RO must determine whether or not 
records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  See M21-1MR, Part 
IV, Ch. ii(C)(9)(d).  

The CAVC has held that neither MANUAL M21-1MR nor the 
CIRCULAR create a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

As previously stated, service records reflect that the 
Veteran served as a Machinist's Mate during service.  He 
related that he was exposed to asbestos while serving aboard 
a destroyer for over 1 year.  He reflected that he worked in 
the engine room while two generators were removed and that 
the pipes and generators were wrapped in asbestos.  He also 
submitted a buddy letter from a fireman who served in the 
same engine room and who witnessed asbestos surrounding the 
entire room at one point.  

The Board finds the Veteran's statements as to in-service 
asbestos exposure credible as they are consistent with his 
MOS.  The use of asbestos lagging and insulation on Navy 
ships has been well documented and the Veteran's MOS and 
subsequent statements, as well as the buddy statement, are 
consistent with asbestos exposure.  

However, service treatment records do not reflect evidence of 
a chronic respiratory disorder during service.  The Veteran's 
separation examination in December 1969 showed normal 
clinical evaluations of the lungs and chest.  Moreover, he 
reported breathlessness while he was in the Reserves in July 
and August 1971, but the breathlessness was diagnosed as due 
to nervousness and also rule out bronchitis.  

The post-service employment history reflects that the Veteran 
worked as an operations manager for a telephone company for 
30 years.  It is reasonable to conclude that his post-service 
employment history did not include an obvious exposure to 
asbestos.  

Having determined that the Veteran was exposed to asbestos 
during service, and that there was little to no post-service 
occupational exposure, the threshold question is whether 
there is a relationship between asbestos exposure and the 
current respiratory pathology.  On this point, the medical 
evidence is not in agreement.

In November 1999, several years prior to the time the Veteran 
filed the current claim, he was treated for a chronic 
productive cough and was diagnosed with an asbestos-induced 
pleural disease by a private pulmonary specialist.  The 
specialist based his opinion on an abnormal chest X-ray.  
Significantly, it appears that the specialist was certified 
as a B Reader under the ILO (International Labour Office) 
Classification System.  

As a matter of background information, B Reader approval is 
granted to physicians with a valid U.S. state medical license 
who demonstrate proficiency (via examination) in the 
classification of chest radiographs for pneumoconioses using 
the ILO Classification System.  It is also used to classify 
chest radiographs of asbestos-exposed workers governed by the 
U.S. Department of Labor regulations, and for medical 
screening, surveillance, research, or compensation programs.  
See National Institute for Occupational Safety and Health 
(NIOSH) Website on Safety and Health Topic: Chest 
Radiography.

In July 2005, the Veteran filed the current claim.  In April 
2006, he underwent a VA examination.  He denied smoking and 
reported that he quit smoking when he was 16 years old.  He 
was 60 at the time of the examination.  He reported a history 
of asbestosis exposure during service and current complaints 
of a chronic productive cough and shortness of breath.  The 
VA examiner ordered diagnostic tests to determine whether the 
Veteran suffered from asbestos-related disease.  

Specifically, April 2006 pulmonary function tests (PFT) 
showed "moderate restrictive defect" and a "positive 
bronchodilator response."  Additionally, an April 2006 chest 
X-ray revealed "no pleural calcifications or thickening."  
An April 2006 CT scan indicated "some scattered reticular-
nodular interstitial changes" but "no evidence of exposure 
[was] seen."  After a review of the claims file and physical 
examination, the examiner found no evidence of asbestos-
related disease.  In a July 2006 follow-up opinion, the 
examiner reported that "the [V]eteran has no asbestosis or 
related lung disease secondary to any asbestos exposure."  

In April 2008, a subsequent VA examination was undertaken.  
The examiner conducted a physical examination, ordered 
diagnostic tests, reviewed the claims file, and reviewed the 
prior examination reports and opinions, as well as the 
impressions of the private specialist's 1999 letter.  Based 
on the foregoing, the examiner concluded that "there was no 
evidence of asbestos-induced pleural disease."  

The Board notes that the April 2006 (with the July 2006 
follow-up opinion) and April 2008 examinations are adequate 
for rating purposes.  Specifically, the examiners obtained or 
reviewed a history from the Veteran, performed or reviewed 
diagnostic studies, reviewed the claims file, and conducted 
thorough physical examinations.  There is no indication that 
the examiners were not fully aware of the Veteran's past 
medical history or that they misstated any relevant facts.  

Next, a private CT scan was undertaken in May 2008 by a 
diagnostic imaging company.  A private physician from the 
imaging company reported an impression of "small pulmonary 
nodules," "small areas of presumed fibrosis," "irregular 
pleural thickening in multiple locations," "no discrete 
calcifications identified with the pleura or within the 
lungs," and "no mediastinal or hilar adenopathy."  
However, there was no opinion offered as to asbestosis.

Subsequently, in August 2008, the Veteran sought an opinion 
from a private pulmonary specialist.  The specialist 
physically examined the Veteran, obtained a history, 
conducted PFTs, and reviewed the May 2008 CT scan.  Based on 
a physical examination, medical history, CT scan report, and 
August 2008 PFTs, without benefit of any previous X-rays or 
CT scan reports, the specialist noted an impression of 
asbestos-related pleural disease. 

Notwithstanding that the April 2006 (and July 2006 follow-up) 
and April 2008 VA examiners determined that respiratory 
symptomatology was not related to asbestos exposure during 
service, the Board finds that, giving the benefit of the 
doubt to the Veteran, the preponderance of the evidence 
supports the claim.  

Specifically, two pulmonary specialists have diagnosed the 
Veteran's pulmonary symptomatology as asbestos-induced 
pleural disease.  There is no reason to discredit these 
opinions as the physicians related that they based their 
opinions on radiographic and physical evidence.  Equally 
important are the facts that the authors of the November 1999 
and August 2008 opinions are board certified pulmonary 
specialists.  Moreover, at least one was certified in 
rendering opinions on radiographic evidence of asbestos-
related diseases.

On the other hand, while it is not clear, it appears that the 
VA examiners were non-specialized physician.  While not 
dispositive, the Board finds that the opinions of a 
specialist in pulmonary medicine to be more probative than 
that of a non-specialized physician.  As such, the Board 
finds that the weight of evidence supports a grant of service 
connection for a respiratory disorder, claimed as residuals 
of asbestosis exposure.  Therefore, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Regarding the Veteran's claim for a respiratory disorder 
claimed as residuals from asbestos exposure, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With regard to the hearing loss and tinnitus claims, proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006 and 
January 2007, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
associated private records with the file.  Next, a specific 
VA audiological examination was obtained in April 2006 and 
followed by a specific VA opinion pertinent to the remaining 
issues on appeal in June 2006. 

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a respiratory disorder, claimed as 
residuals of asbestos exposure, is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


